Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-20-00578-CV

                                   José Samalea SOSA,
                                         Appellant

                                            v.

                                    Rebecca GARZA,
                                        Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2019-CI-13876
                      Honorable Angelica Jimenez, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of court for this appeal are taxed against Appellant José
Samalea Sosa.

      SIGNED March 31, 2021.


                                             _____________________________
                                             Patricia O. Alvarez, Justice